United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 25, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60543
                          Summary Calendar


MARY ELIZABETH HODGSON-ESPINOZA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-326-727
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Mary Elizabeth Hodgson-Espinoza petitions this court for

review of the order of the Board of Immigration Appeals (BIA)

affirming the denial of her application for asylum and

withholding of deportation.   The Respondent’s motion seeking

summary affirmance is DENIED.

     Hodgson-Espinoza argues that she is entitled to asylum based

on past persecution and fear of future persecution.      This court

will uphold the BIA’s factual finding that an alien is not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60543
                                 -2-

eligible for asylum if it is supported by substantial

evidence.   Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).

The substantial-evidence standard requires only that the BIA’s

decision be based on the evidence presented and that the decision

be substantially reasonable.   Carbajal-Gonzalez v. INS, 78 F.3d
194, 197 (5th Cir. 1996).

     The BIA’s conclusion that Hodgson-Espinoza failed to show

that she suffered from past persecution or that she had a well-

founded fear of future persecution related to her political

activity was based on the evidence before it and was

substantially reasonable.   Hodgson-Espinoza has not shown that

her testimony would compel a finding of a well-founded fear of

persecution.   See INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).

     We consider Hodgson-Espinoza’s asylum claim also as a

request for withholding of deportation.    Because Hodgson-Espinoza

does not meet the standard for asylum, she also does not meet the

standard for withholding of deportation.   Efe, 293 F.3d at 906.

Accordingly, Hodgson-Espinoza’s petition for review is DENIED.